FILED
                             NOT FOR PUBLICATION                            NOV 29 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



In the Matter of: CHRISTOPHER B.                 No. 10-35705
PHILLIPS, pro se,
                                                 D.C. No. 2:09-cv-01399-TSZ
               Debtor.

                                                 MEMORANDUM *
CHRISTOPHER B. PHILLIPS, pro se,

               Appellant,

  v.

NANCY L. JAMES; STANDARD
INSURANCE COMPANY,

               Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                            Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Christopher B. Phillips, a Chapter 7 debtor, appeals pro se from the district

court’s judgment affirming the bankruptcy court’s orders approving the trustee’s

settlement agreement with Standard Insurance Company (“Standard”) and denying

Phillips’s claim of exemption in disability insurance income. We have jurisdiction

under 28 U.S.C. § 158(d). We review for an abuse of discretion the bankruptcy

court’s approval of a settlement agreement. Martin v. Kane (In re A & C Props.),

784 F.2d 1377, 1380 (9th Cir. 1986). We affirm.

      The bankruptcy court did not abuse its discretion by approving the

settlement agreement. See In re A & C Props., 784 F.2d at 1380-81 (approval of a

compromise is not an abuse of discretion where the record contains a factual

foundation establishing that the compromise was fair, reasonable, and adequate).

Even assuming that the trustee could fairly be said to have rejected assumption of

Phillips’s executory contract with Standard, Phillips’s contention that the trustee

therefore had no legal authority to enter into the settlement agreement with

Standard is unpersuasive. See 11 U.S.C. § 541(a)(1) (estate generally includes all

of debtor’s legal interests as of commencement of bankruptcy case); see also First

Ave. West Bldg., LLC v. James (In re Onecast Media, Inc.), 439 F.3d 558, 563 (9th

Cir. 2006) (trustee’s rejection of executory contract merely constitutes breach of




                                          2                                    10-35705
contract and does not divest estate of a breaching party’s normal rights under terms

of contract and applicable state law).

      We do not consider Phillips’s appeal of the order denying his claimed

exemption because Phillips, who has a law degree, failed to argue the issue in his

opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per

curiam) (refusing to consider matters on appeal that were not specifically and

distinctly raised and argued in appellant’s opening brief).

      Phillips’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                      10-35705